Title: To Thomas Jefferson from Daniel Brodhead, 23 September 1780
From: Brodhead, Daniel
To: Jefferson, Thomas



Sir
Fort Pitt, Sep’r 23rd, 1780.

The Troops under my command having suffered for want of provisions I applied to the hon’ble. Board of war at Philad’a, for information respecting supplies. They have instructed me to apply to the Commissioners of Virg’a and Pen’a, on this side the mountains who they alledge have received orders to make ample provision. I have heard of one County Commissioner appointed for Pen’a, but I cannot learn that any have been appointed by the State of Virg’a, and as the Pen’a Commissioner has not as yet procured any supplies I have been under the disagreeable necessity of using Compulsary means to prevent the Troops from starving. I shall therefore be greatly oblidged to your Excellency for giving the necessary orders to have the expectations of the Board of War in this respect complied with.
I have received intelligence that a Thousand British Regulars and a great number of Indians are on their March towards this Frontier. I believe it wants Confirmation, but should it prove true, there is the greater necessity to enable us to face them before they reach the settlements or hold out at the respective posts which are erected to cover them.
The Officers of the 9th Virg’a Regt., well acquainted in this Country, inform me, that it is their opinion, should the Enemy reach the Frontier in force, a very considerable part of the Inhabitants would join them, provided they have a promise of protection.
I should have been happy in a compliance with your request of the 16th of June, could I have been honored with it in convenient  time and furnished with necessary resources and licence. But as I did not receive your favor until the 10th July, I was sensible that from the force and progress of the Enemy, the small aid which could possibly have been lent from hence to the settlements at Kentucky, must have been much exposed and could not prevent the Dangers that threatened them.

D.B.

